Citation Nr: 0210770	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  96-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right ulnar 
neuropathy, to include as secondary to a service-connected 
disability.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability of the right ulnar nerve 
claimed to be the result of Department of Veterans Affairs 
(VA) medical treatment.

3.  Entitlement to service connection for a left eye 
disability, to include blindness.

4.  Entitlement to an effective date prior to January 22, 
1997, for a grant of service connection for degenerative 
joint disease of the left knee.

5.  Entitlement to an effective date prior to January 22, 
1997, for a grant of service connection for degenerative disc 
disease of the cervical spine.

6.  Entitlement to an effective date prior to June 6, 1990, 
for a grant of service connection for duodenal ulcer.

7.  Whether the rating decision dated September 15, 1994, 
which assigned an effective date of November 4, 1987, for a 
grant of a permanent and total disability evaluation for 
post-traumatic stress disorder (PTSD), involved clear and 
unmistakable error (CUE).

8.  Entitlement to a compensable evaluation for traumatic 
torsion of the left ulnar nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
April 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from various rating decisions of the VA 
Regional Office in Dan Diego, California (RO).  

A September 1994 rating decision implemented a September 1994 
Board decision granting service connection for peptic ulcer 
disease, and assigned an effective date of July 6, 1990.  The 
September 1994 rating decision also implemented a September 
1994 Board decision granting the veteran a total evaluation 
for PTSD, conceded the disability's permanency and assigned 
an effective date of November 4, 1987.  A June 1995 rating 
decision denied a compensable evaluation for traumatic 
torsion of the left ulnar nerve.  An October 1998 rating 
decision found that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for disabilities of the cervical spine and left 
knee, and granted service connection for each disability, 
effective January 22, 1997. 

The Board points out that while the cover page of an informal 
hearing presentation submitted in April 2002 addresses the 
issue of entitlement to service connection for a right eye 
disability, the body of the informal hearing addresses the 
issue of entitlement to service connection for a left eye 
disability.  After a careful review of the claims file, 
including the past rating decisions and the veteran's past 
correspondence, the Board concludes that the veteran is in 
fact claiming service connection for a left eye disability. 

In addition, the cover page of the April 2002 informal 
hearing presentation addresses the issue of entitlement to an 
earlier effective date for a total and permanent evaluation 
for PTSD.  A careful review of the claims file, including 
past rating decisions and the veteran's past correspondence, 
demonstrates that the issue before the Board is whether the 
rating decision dated September 15, 1994, which assigned an 
effective date of November 4, 1987, for a grant of a 
permanent and total disability evaluation for PTSD, involved 
CUE.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Subjective symptoms and objective findings pertaining to 
the veteran's right ulnar nerve were first made many years 
after service; there is no competent evidence of a nexus 
between a right ulnar nerve disability and any incident of 
service; there is no competent evidence to show that a right 
ulnar nerve disability was caused or worsened by a service 
connected disability, and the preponderance of the evidence 
is against a current diagnosis of a right ulnar nerve 
disability. 

3.  The veteran did not incur additional disability of the 
right ulnar nerve as a result of any aspect of VA treatment.

4.  Left eye disability, to include blindness, was first 
shown many years after service, and there is no competent 
evidence of a nexus between any current left eye disability, 
to include blindness, and any incident of service, to include 
an explosion during combat.

5.  The veteran did not complete a timely appeal of an 
September 1987 denial of service connection for a cervical 
spine disability and it became final.

6.  The veteran's application to reopen his claim for service 
connection for a cervical spine disability was received 
January 22, 1997.

7.  The veteran did not complete a timely appeal of a June 
1948 denial of service connection for a left knee disability 
and it became final.

8.  The veteran's application to reopen his claim for service 
connection for a left knee disability was received January 
22, 1997.

9.  The veteran did not complete a timely appeal of a June 
1954 rating decision that denied service connection for 
duodenal and pyloric ulcers and it became final.

10.  The veteran did not appeal a December 1990 Board 
decision that declined to reopen a claim for service 
connection for a duodenal ulcer.

11.  The veteran's claim for service connection for an ulcer, 
secondary to service-connected anxiety decision, was received 
on July 6, 1990.
12.  The unappealed rating decision of September 15, 1994, 
which assigned a November 4, 1987, effective date for the 
veteran's total disability evaluation for PTSD, correctly 
applied the statutory and regulatory provisions extant at the 
time.

13.  The competent medical evidence of record is in relative 
equipoise as to whether the veteran's service-connected left 
ulnar nerve disability is manifested by mild incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  Claimed right ulnar neuropathy was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein, and it is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a claimed disability of the right ulnar 
nerve have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  A disability of the left eye, to include blindness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

4.  An effective date for the grant of service connection for 
degenerative joint disease of the left knee, prior to January 
22, 1997, is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400(q)(1)(ii) (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

5.  An effective date for the grant of service connection for 
degenerative disc disease of the cervical spine, prior to 
January 22, 1997, is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400(q)(1)(ii) (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

6.  An effective date for the grant of service connection for 
a duodenal ulcer, prior to July 6, 1990, is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400(q)(1)(ii) (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

7.  The September 1994 rating decision, which assigned a 
November 4, 1987, effective date for the veteran's total 
disability evaluation for PTSD, did not involve CUE.  38 
C.F.R. § 3.105(a) (2001). 

8.  The criteria for a 10 percent rating, but no more than 10 
percent, for traumatic torsion of the left ulnar nerve have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8516 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran has submitted numerous written statements and has 
testified before VA personnel.  The veteran's testimony, as 
set forth in the written correspondence and during the 
hearings, consistently offers similar, essentially 
duplicative, contentions.  For the sake of clarity and to set 
forth the veteran's contentions most accurately, the Board 
has synthesized his written correspondence and hearing 
testimony and will discuss them together.

The veteran maintains, in substance, that he now has a 
disability of the right ulnar nerve, manifested by weakness, 
pain, numbness and lack of strength, either due to injuries 
incurred during an explosion in service or as a result of VA 
neurologic testing and treatment conducted in 1991.  The 
veteran also contends that he is now blind in the left eye, 
due to a mortar explosion during combat in 1944 that ruptured 
a blood vessel of that eye.  He maintains that he is entitled 
to earlier effective dates for grants of service connection 
for degenerative joint disease of the left knee, degenerative 
disc disease of the cervical spine, and duodenal ulcer.  He 
asserts that the September 1994 rating decision was the 
product of CUE, and should have made the total evaluation 
effective at the time of his separation, since all of his 
disabilities stem from the in-service explosion.  Finally, he 
asserts that he has current neurologic symptoms as a result 
of his service-connected traumatic torsion of the left ulnar 
nerve, including numbness, weakness, pain and an inability to 
grasp or lift objects with the left hand, that warrants a 
compensable evaluation. 

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that various VA statements of 
the case and supplemental statements of the case (SSOC) have 
provided the veteran notice of the specific legal criteria 
necessary for his claims.  In addition, a November 2001 SSOC 
informed the veteran of the new duty to assist and notify 
provisions, and the elimination of the requirement for a well 
grounded claim, contained in VCAA.  The veteran has been 
advised as to what information and evidence he needed to 
submit and what evidence VA would secure.  

The RO also has obtained his VA treatment records, obtained 
relevant VA medical opinions where necessary, and obtained 
his service medical records from official sources.  The Board 
recognizes that in the April 2002 informal hearing 
presentation, the veteran's representative requested that the 
Board associate with the veteran's claims file the actual 
treatment records, nurses' and doctors' notes, daily clinical 
records and administrative records pertaining to the 1991 VA 
treatment and examination of the veteran's right ulnar nerve.  
The Board observes that it appears that all available 
treatment VA treatment reports have been associated with the 
veteran's claims file and therefore concludes that additional 
development is not required.  

During a January 1997 hearing, the veteran testified that a 
private doctor had told him that his left eye disability 
might be related to his inservice explosion.  The veteran 
also said that there were no records regarding this opinion 
and that it was not possible to obtain any.  
Regarding whether to undertake additional evidentiary 
development regarding the veteran's neurologic claims, the 
Board points out that on several occasions he has vehemently 
refused any additional neurologic testing.  Accordingly, the 
Board finds that additional development of these issues is 
not warranted. 

In light of the foregoing, the Board finds that VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. 
Reg. 45,620 (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  VA has obtained all pertinent 
records regarding the issues on appeal and the veteran has 
been effectively notified of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claims that the RO has 
not obtained.  There is no indication that there is any 
existing evidence that could shed further light on these 
questions.  The veteran and his representative further 
indicate through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the claim.  In a July 2001 statement sent to the 
veteran, the RO explained the new duty to assist and notify 
provisions, and the elimination of the requirement for a well 
grounded claim, contained in VCAA.  The Board also finds that 
the veteran is not prejudiced by its consideration of his 
claims pursuant to VCAA's implementing regulations in the 
first instance.  VA has already met any obligations to him 
under this new law.  Thus, the veteran is not prejudiced by 
the Board's decision to proceed with appellate review of this 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records note that in September 
1944 he was on Peleliu, where he was knocked unconscious by a 
shell that exploded near him.  The veteran did not remember 
the few minutes before the explosion or the actual explosion 
itself.  He was evacuated from the beach and regained 
consciousness onboard the USS Bountiful.  In January 1945, he 
complained of pain, weakness and numbness of the ulnar border 
of the left hand.  Physical examination revealed no muscle 
atrophy, with slight paresis of finger abduction and 
adduction, flexion of the little and ring fingers, and little 
finger movement.  There was inconstant hypalgesia over the 
ulnar border of the left hand.  The service medical records 
are negative for complaints, findings or diagnoses pertaining 
to the left eye or right ulnar nerve.

The report of a January 1947 VA neuropsychiatric examination 
provides that the veteran had tension symptoms manifested by 
tremor of the extended fingers.  His palms were cold, moist 
and clammy.  Gait and station, cranial nerves and deep tendon 
reflexes were normal and there were no pathological reflexes.  
The examiner remarked that there was no evidence of ulnar 
nerve tension involvement at this time.  

In light of the January 1947 VA examination report, a 
February 1947 rating decision reduced the evaluation for the 
veteran's traumatic tension, left ulnar nerve (not found on 
last examination) from 10 percent disabling to 
noncompensable.

The report of a March 1954 VA examination provides a 
pertinent diagnosis of torsion, left ulnar nerve, not found 
at this time.  

Private medical records show that the veteran was involved in 
a motor vehicle accident (MVA) in May 1985, during which the 
car he was driving was hit from behind.  A July 1984 
examination report resulted in a clinical impression of 
chronic cervical strain, rule-out C5-6 radiculopathy; 
bilateral carpal tunnel syndrome; and rule-out C-8 root 
syndrome versus left ulnar neuropathy.  An electromyography 
(EMG) and nerve conduction study (NCS) were recommended but 
the veteran did not want them conducted that day and they 
were deferred.

A November 1985 private medical report provides that the 
doctor had treated the veteran since June 1985 for injuries 
incurred in the May 1985 MVA.  Examination in June 1985 
resulted in a clinical impression of chronic cervical strain, 
C5-6 radiculopathy with bilateral carpal tunnel syndrome, and 
a C-8 root syndrome with a possible left ulnar neuropathy.  
Subjectively, the veteran complained of marked neck pain, 
shoulder pain and significant occipital headache and a numb 
feeling in the left arm which radiated into his left index 
finger and thumb.  It was noted that nerve conduction studies 
found this to be the case.  Currently, the veteran continued 
to complain of marked numbness and tingling in the left hand.  

The report of an October 1988 VA neurologic examination 
indicates that over the past few years, the veteran had 
experienced a great deal of pain in the left side of the neck 
posteriorly, with radiation into the left shoulder and left 
arm to digits four and five.  The veteran noted tingling from 
the elbow to the fingers, with digits three, four and five 
numb constantly ever since 1945.  The veteran reported no 
problems in the right arm, and said that his left grasp was 
weak and could not carry objects.  The veteran said that he 
had sustained a ruptured vessel in the left eye in 1963, 
cause undetermined, with no treatment.  

On examination, the circumference of the left arm at mid-
biceps was 12 inches bilaterally, with the mid-forearm 11.5 
inches on the right and 11 inches on the left.  Deep tendon 
reflexes could not be elicited on the left arm.  Biceps and 
brachioradialis were grade 2 on the right.  Tests for 
coordination were adequately performed throughout.  

The veteran's response to sensory testing suggested 
diminished appreciation to touch and pinprick along the 
lateral aspect of the left upper extremity from an indefinite 
level at the deltoid down to include a portion of the volar 
aspect of the forearm and the ulnar aspect of the hand, 
including digits four and five.  

The examiner observed that a February 1947 rating decision 
had found that the veteran no longer exhibited limitation in 
the left arm related to the diagnosis of traumatic torsion of 
the ulnar nerve and reduced the veteran's 10 percent 
evaluation to noncompensable.  The question now was whether 
the veteran's current symptoms, including left upper 
extremity, related to radiculopathies from extensive 
degenerative/discogenic disease of the spine.  

The diagnostic impression was degenerative/discogenic disease 
of the cervical spine, suspected, with secondary chronic neck 
pain and secondary radiculopathy from C-6 through C-8, left, 
suspected; and degenerative/discogenic disease of the lumbar 
spine, suspected, with radiculopathy L5-S1, left.  The 
examiner stated that in order to clarify the diagnosis, the 
veteran had agreed to have radiographic examination done but 
was not willing to undergo an EMG/NCS, citing his intense 
objection to needles.  

In February 1991, the veteran reported an inservice injury to 
the right ulnar nerve, along with bilateral finger numbness 
and tingling.  The veteran was noted to drop things and was 
unable to perform 2-point discrimination with decreased 
strength bilaterally.  In March 1991, the impression was 
possible cervical spine lesion, bilateral neuropathy versus 
peripheral neuropathy.  NCS was conducted in May 1991.  The 
corresponding report notes that the veteran was extremely and 
markedly apprehensive about allowing the test to be started.  
After lengthy discussion with the attending doctors, the 
veteran allowed them to proceed.  The veteran could tolerate 
only a few conduction studies.  The impression was incomplete 
study of  a patient who was unable to tolerate NCS-EMG; 
bilateral carpal tunnel syndrome (moderate to severe), worse 
on the right side.  

In May 1991, the veteran reported symptoms for 50 years that 
had recently worsened.  He stated that they had their onset 
"during combat conditions."  On physical examination, there 
was mild weakness to the abductor pollicis brevis and 
opponens pollicis, right greater than the left.  Sensory was 
patchy with decreased PIP distal bilateral upper extremities, 
decreased coordination on the right for finger-to-finger, 
with good coordination for finger-nose-finger.  Upper 
extremity reflexes were 2+.  The impression was right greater 
than left, carpal tunnel syndrome with superimposed cervical 
degenerative disease, +/- old left peroneal injury and 
possible left S1 radiculopathy.  The veteran was provided 
bilateral wrist splints and Elavil.  

A June 1991 notation provides that the veteran felt he was 
unable to wait for a follow-up neurologic appointment, due to 
increased carpal tunnel syndrome, and an orthopedic 
examination was scheduled.  In July 1991, the day before the 
scheduled orthopedic examination, the veteran underwent a 
neurologic examination and reported no improvement.  He was 
noted to be uninterested for surgery for carpal tunnel 
syndrome and stated that the NCS/EMG testing had made his 
symptoms worse.  The veteran was noted to refuse to 
acknowledge a median nerve injury as he was convinced that an 
old ulnar nerve injury was the problem.  Evaluation revealed 
slight atrophy in the thenar and hypothenar of both 
extremities.  Tinel's sign was positive on the right.  Grip 
was 25 pounds on the right, dominant, and 20 pounds on the 
left.  

The report of a March 1992 VA neurologic examination provides 
that on examination, the veteran showed wasting of the right 
thenar eminence.  Strength was 3/5 in the biceps, triceps and 
deltoid; 4/5 in the wrist extensors on the left, 4+ in the 
first dorsal interosseus, 3+ in the APB and 3+ in the 
opponens pollicis.  He had a decrease in the left 
brachioradialis and the biceps area.  Finger-finger-nose and 
rapid alternating movements were normal.  Pinprick sensation 
was decreased in the entire left arm.  The neurologic 
diagnoses were history of left ulnar neuropathy, bilateral 
carpal tunnel syndrome and suspected left C6 radiculopathy.  

The examiner commented that the veteran had a number of 
problems in his left arm, some of which seemed radicular in 
nature.  The examiner stated that he really did not know 
whether the veteran had an ulnar neuropathy or not.  The 
veteran was weak and numb in the entire extremity.  The 
examiner said that the only definitely objective thing he 
could say was that the veteran had a reflex loss in the 
extremity.  In a case such as this one, the examiner said 
that it would be very difficult to say that the veteran has 
residual signs and symptoms of ulnar neuropathy, and in 
addition the veteran had an intercurrent motor vehicle 
accident.  There was also some wasting in the arm, suggestive 
of a C6 radiculopathy.

The examiner suggested that an EMG and NCS would easily sort 
out these issues.  He noted that when he urged the veteran to 
do one conduction study of the left ulnar nerve, the veteran 
became very defensive, refused the test, and accused the 
examiner of cruelty.  The examiner noted that he had told the 
veteran that in light of his many problems, he could not 
definitely diagnosis an ulnar neuropathy as an ongoing 
problem, based on the veteran's complaints and current 
clinical findings.

A motor evaluation conducted in March 1993 showed bilateral 
scores of D-5, B-5, T - 5, WE - 5, WF - 5, APB -3, SUP - 5 
and PRT -5.  The veteran continued to complain of pain and 
numbness through April 1993 but refused surgery, injections 
and diagnostic studies.  At one point an examiner stated that 
it was not possible to rule out that the veteran's carpal 
tunnel syndrome was related to or exacerbated by his ulnar 
nerve problems.

The report of a January 1995 VA peripheral nerves examination 
sets forth the veteran's contention that VA neurologic 
testing resulted in right side pain, weakness, and difficulty 
holding things.  On physical examination, the right ulnar 
nerve was noted to show some enervation of the thumb 
extensors and abductors.  Fremont's de journal was positive 
bilaterally.  There was decreased sensation, greater on the 
right than the left, in the ulnar distribution from the elbow 
downward.  The veteran was able to abduct and flex the 
fingers fairly well.  There was no Benedict's sign 
bilaterally.  The diagnosis was status-post torsion injury to 
the left ulnar nerve, and status-post traumatic injury to the 
right ulnar nerve by history, with residuals as described.  

VA treatment records include June 1995 findings from eye 
examinations.  The veteran's left eye visual acuity was noted 
to be 20/200.  No diagnosis or impression was provided.  An 
October 1996 statement by a VA Chief Resident in 
Ophthalmology provides that the veteran had a history of 
permanent loss of acuity in the left eye secondary to a 
W.W.II bomb explosion.  Currently, his left eye was legally 
blind.  

In March 1997, a VA eye examination was conducted.  The 
examiner was requested to review the veteran's claims file, 
including the October 1996 opinion from the VA 
ophthalmologist, and express an opinion as to whether, based 
on physical findings, it was at least as likely as not that 
the veteran's left eye loss of vision was the result of 
injury from an in-service bomb blast.  

The report of the examination notes that the veteran gave a 
history of poor left vision for many years, that he ascribed 
to closing down of the blood vessels in the retina as a 
result of a W.W.II blast injury.  The examiner set forth the 
veteran's history, based on a review of the claims file, 
which did not include any information dated prior to 1988.  
Findings of current physical examination were provided in 
detail.  The resulting impression was 1) bilateral cataracts; 
2) chronic open angle glaucoma; the examiner opined that 
given the long history of elevated eye pressures indicating a 
nasal step in the left eye, he believed that the veteran had 
at least early glaucoma; 3) surface wrinkling retinopathy 
bilaterally; and 4) legally blind, left eye. 

The examiner stated that in his opinion the veteran's left 
eye blindness was most likely due to an old central retinal 
vein occlusion, either a complete occlusion or venous stasis 
retinopathy.  The veteran was noted to have risk factors for 
that, namely glaucoma and systemic hypertension.  The 
opticillary shunt vessels that were noted on physical 
examination were a known occasional result of retinal vein 
occlusion.  The examiner stated that he believed there was 
less than a 50/50 chance that a trauma caused the problem.  
Blunt trauma could sometimes cause optic nerve compression, 
but the end result was optic atrophy.  The examiner said that 
he could not rule out a vascular occlusion as somehow being 
instigated by trauma during W.W.II, but he personally would 
like to see some evidence of decreased vision during the 
years from 1947 to 1988.  

The report also sets forth the results of Goldmann visual 
field testing for each eye.  The diagnosis was old central 
retinal vein occlusion; ischemic optic neuropathy; optic 
nerve compressive lesion, for example, nerve sheath 
meningioma; and malingering.  

The report of a November 1999 VA peripheral nerves 
examination indicates that the examiner had seen the veteran 
in the past, most recently in 1992, and had also reviewed the 
veteran's medical records in connection with the current 
examination.  The examiner set forth a detailed review of the 
veteran's medical history, including diagnoses. 

Currently, the veteran complained of continued pain, weakness 
and numbness in the left hand and said that he had also 
developed some symptoms in the right hand.  He said that the 
symptoms were so bad that he could not pick anything up and 
was constantly numb.  He noted being unable to use buttons 
and put on socks or shoes, and said that he could eat only 
with great difficulty.  He took Tylenol 3 for pain only 
intermittently, out of fear of addiction.  

On current examination, the veteran had some decrease in both 
flexion and extension of both wrists, which were about equal, 
to about 30 degrees.  There was some pain on all extremes of 
range of motion, flexion, extension, rotation and lateral 
flexion of the wrist.  There was no tenderness at the elbow.  
There was diminished bulk in both hands, basically involving 
the thenar eminences, although the examiner noted not 
noticing any difference between hypothenar eminence in either 
hand.  The veteran's reflexes were diminished to absent in 
both upper extremities.  Muscle power showed some give away 
and he had no ability to abduct either thumb.  The opponens 
pollicis was about 3/5, interosseous muscles were about 4/5, 
wrist flexors and 10th nerve about 3/5 and biceps, triceps 
and deltoids were about 4/5 bilaterally.  Sensory examination 
revealed diminished pinprick in both upper extremities in a 
diffuse way with no particular distribution.  Tinel's and 
Phelan's signs were negative bilaterally.  He had absent 
vibration sense in both upper extremities.  Coordination 
showed normal finger-to-nose, and rapid alternating movements 
in the upper extremities were normal.  It was noted that the 
veteran had undergone EMG and NCS, which revealed some 
evidence of carpal tunnel syndrome, but had stopped the 
testing before testing of the left ulnar nerve.  

The neurologic diagnoses were history of bilateral carpal 
tunnel syndrome, and history of left ulnar neuropathy.  The 
examiner stated that the major question was whether there was 
any current evidence of left ulnar neuropathy, was there ever 
a left ulnar neuropathy, and how did it contribute to the 
veteran's disability.  The examiner observed that there were 
at least some subjective symptoms in 1944 and 1945, 
suggesting at least an injury to ulnar nerve.  On the other 
hand there were also inconsistencies in the examination, such 
as the sensory examination carried out at that time.  The 
examiner noted that since that time, it appeared that the 
veteran had relatively good healing of the left ulnar nerve 
and it had not created any significant problem for him.  This 
opinion was based on the 1988 examination revealing good 
muscle strength and the fact that the veteran had never 
consistently shown findings that were specific to the ulnar 
nerve.  The examiner pointed out that on most of his recent 
examinations, including those at VA, it was noted that the 
veteran primarily had wasting and symptoms referable to 
carpal tunnel syndrome.  That was how the veteran appeared on 
current examination, as well.  The veteran's current sensory 
loss was over the entire hand and arm, not respective to any 
nerve territory.  The examiner opined that the veteran's 
absent vibration sense was not consistent with any organic 
finding.  

The examiner summarized that all subjective findings pointed 
to severe median nerve involvement and not to current ulnar 
nerve involvement.  The examiner noted that at this point he 
was unable to find any evidence that the veteran's ulnar 
nerve was contributing at all to his disability.  
Furthermore, the veteran had continually refused EMG and NCS, 
which would electronically pick up nerve dysfunction.  The 
examiner stated that based on his foregoing discussion, it 
was his opinion that the veteran probably had an ulnar 
neuropathy, based on his weakness on examination and 
complaints in 1944 and 1945.  The examiner said that right 
now, he did not find any significant contribution of the 
ulnar nerve to the veteran's currents symptoms.  The examiner 
stated that he felt that whatever disability the veteran had 
was due to damage to both median nerves.  He noted that the 
veteran was again refusing any EMG or NCS and said that it 
was his strong recommendation to the veteran to undergo such 
study if he felt there was significant ulnar nerve 
dysfunction or disagreed with the current assessment.  

Legal Analysis

I. Effective Date Claims

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The 
effective date for a claim that has been granted after a 
final disallowance is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

The Court has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)].

Left knee

A June 1948 rating decision denied service connection for a 
left knee disability.  The veteran was informed of that 
decision and his appellate rights in June 1948.  The veteran 
did not complete a timely appeal and it became final.  38 
U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.103, 20.1103 (2001).

The veteran's application to reopen his claim for service 
connection for a left knee disability was received January 
22, 1997.  An October 1998 rating decision granted service 
connection for degenerative joint disease of the left knee, 
effective from January 22, 1997.  The rating decision 
explained that the effective date was January 22, 1997, 
because that was the date of receipt of the veteran's 
reopened claim for service connection for left knee 
disability following the finally disallowed June 1948 claim. 

For a reopened claim for service connection following a 
finally disallowed claim under 38 C.F.R. § 3.400(q)(1)(ii), 
the effective date for the grant is either the date 
entitlement arose or the date of claim, whichever is latter.  
In this case, the latter is the date of receipt of the claim, 
January 22, 1997.  Thus, the Board finds that an effective 
date prior to January 22, 1997, for the grant of service 
connection for degenerative joint disease of the left knee is 
not warranted.

There is no interpretation of the facts of this case that 
will support a legal basis for favorable action with regard 
to this claim.  Since the law is dispositive, the claim for 
an earlier effective date for the grant of service connection 
for degenerative joint disease of the left knee must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Cervical spine

A September 1987 rating decision denied service connection 
for a cervical spine disability.  The veteran was informed of 
that decision and his appellate rights in October 1987.  The 
veteran did not complete a timely appeal and it became final.  
38 U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.103, 20.1103 (2001). 

The veteran's application to reopen his claim for service 
connection for a cervical spine disability was received 
January 22, 1997.  An October 1998 rating decision granted 
service connection for degenerative disc disease of the 
cervical spine, effective from January 22, 1997.  The rating 
decision explained that the effective date was January 22, 
1997, because that was the date of receipt of the veteran's 
reopened claim for service connection for disability of the 
cervical spine following the finally disallowed September 
1987 claim. 

For a reopened claim for service connection following a 
finally disallowed claim under the 38 C.F.R. § 
3.400(q)(1)(ii), the effective date for the grant is either 
the date entitlement arose or the date of claim, whichever is 
latter.  In this case, the latter is the date of receipt of 
the claim, January 22, 1997.  Thus, the Board finds that an 
effective date prior to January 22, 1997, for the grant of 
service connection for degenerative disc disease of the 
cervical spine is not warranted.

There is no interpretation of the facts of this case that 
will support a legal basis for favorable action with regard 
to his claim.  Since the law is dispositive, the claim for an 
earlier effective date for the grant of service connection 
for degenerative disc disease of the cervical spine must be 
denied.  Sabonis, supra.

Duodenal Ulcer

A 1954 rating decision denied service connection for duodenal 
and pyloric ulcers.  The veteran was informed of that 
decision and his appellate rights in June 1954.  The veteran 
did not complete a timely appeal and it became final.  38 
U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.103, 20.1103 (2001).  

A claim for service connection for an ulcer, secondary to 
service-connected anxiety disability, was received by the 
Board on July 6, 1990.  The Board referred this claim to the 
RO.  A December 1990 Board decision denied the veteran's 
application to reopen a claim for direct service connection 
for a duodenal ulcer.

A September 1994 Board decision found that new and material 
evidence had been submitted to reopen the claim, and granted 
direct service connection for peptic ulcer disease.  A 
September 1994 rating decision implemented the Board's 
decision, and assigned an effective date of July 6, 1990.  
The rating decision explained that the effective date was 
July 6, 1990, because that was the date of receipt of the 
veteran's reopened claim for service connection for an ulcer. 

For a reopened claim for service connection following a 
finally disallowed claim under the 38 C.F.R. § 
3.400(q)(1)(ii), the effective date for the grant is either 
the date entitlement arose or the date of claim, whichever is 
latter.  In this case, the latter is the date of receipt of 
the claim, July 6, 1990.  Thus, the Board finds that an 
effective date prior to July 6, 1990, for the grant of 
service connection for a duodenal ulcer is not warranted.

There is no interpretation of the facts of this case that 
will support a legal basis for favorable action with regard 
to his claim.  Since the law is dispositive, the claim for an 
earlier effective date for the grant of service connection 
for a duodenal ulcer must be denied.  Sabonis, supra.
II.  CUE Claim.

Regarding the September 1994 rating decision which found that 
the veteran's PTSD was permanent, and assigned an effective 
date of November 4, 1987, for the total rating, the veteran 
was properly notified of the decision and his appellate 
rights in October 1994.  He did not perfect an appeal of that 
decision and it became final.  As a result, a CUE analysis is 
proper.  38 C.F.R. § 3.105(a).

In correspondence received in May 1998, the veteran claimed 
CUE because VA "did not pay 100% compensable retro to April 
18, 1951."  In correspondence received in October 1998, the 
veteran clarified that the CUE was in the September 1994 
rating decision, which assigned an effective date of November 
4, 1987, for the total evaluation for PTSD.  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).

The Court of Appeals for Veterans Claims (Court) has further 
elaborated that CUE is a very specific and rare kind of error 
of fact or law, that compels the conclusion, without doubt, 
that but for the error, the result would have been manifestly 
different.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Final 
decisions are accorded a presumption of validity, and to 
simply claim CUE on the basis that a previous adjudication 
had improperly weighed and evaluated evidence can never rise 
to the stringent definition of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 94 (1996); Fugo, 6 Vet. App. at 44 (citing Russell, 
3 Vet. App. at 314).

In order to determine whether the September 1994 rating 
decision constituted CUE, the Board must review the evidence 
which was of record at the time of that rating decision.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

Turning to the first element of CUE, a review of the evidence 
of record at the time of the September 1994 rating decision 
shows that the correct facts, as they were known at that 
time, were before the adjudicator.  The veteran's service 
medical records, post-service VA medical records regarding 
treatment of his PTSD, and all documentation regarding the 
procedural history of the veteran's service-connected PTSD, 
were complete and in the claims file at that time.  In fact, 
the veteran has not alleged that the correct facts were not 
before the rating board in September 1994.

The Board also finds that the statutory and regulatory 
provisions extant at the time of the September 1994 rating 
decision were correctly applied.  The pertinent 1994 VA 
regulations regarding effective dates were identical to the 
current pertinent regulations.  38 C.F.R. § 3.400(q)(1)(ii) 
(1994).  The rating board correctly applied them to the facts 
of the case.  It reviewed the procedural history (including 
the date of receipt) of the veteran's claim for an increased 
evaluation for a service-connected psychiatric disability 
(previously characterized as an anxiety reaction) since 
November 4, 1987.

The veteran does not agree with conclusion the VA rating 
board reached in September 1994, which found that the correct 
effective date for the grant of a total rating based on 
individual unemployability was no earlier than November 4, 
1987.  However, the determinative issue in this case is 
whether the correct facts, as they were known at the time, 
were before the rating board and whether the statutory or 
regulatory provisions extant at the time were correctly 
applied.  Despite the veteran's contentions, there has been 
no demonstration that the RO incorrectly applied the 
statutory or regulatory provisions extant at that time to the 
correct facts, as they were known at the time.  

In view of the foregoing, the Board finds that the September 
1994 rating decision assigning a November 4, 1987, effective 
date for the veteran's total evaluation for PTSD, after 
considering the evidence of record in conjunction with the 
then extant law, was not an "undebatable" error.  Russell, 3 
Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As the 
September 1994 rating decision was supported by the evidence 
and law then of record, it was not the product of CUE.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis, supra.

III.  Service connection claims.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  

Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2001).
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet App 439 (1995).

Right ulnar nerve 

Based on a thorough review of the record, the Board finds 
that, while the veteran clearly sustained injuries in a 1944 
from an explosion during combat, there is no objective 
evidence of a medical nexus between current neurologic 
symptoms of the right upper extremity (such as pain, 
weakness, numbness, and lack of strength) or current 
disability of the right ulnar nerve and the 1944 injury; no 
objective evidence of a medical nexus between these current 
symptoms and any current pertinent diagnosis of the right 
ulnar nerve and any service-connected disability; and no 
objective evidence that the veteran had any symptoms or 
disability of the right ulnar nerve until many years after 
service.  Since it was first shown many years after the 
veteran's separation from active duty, service connection is 
not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes the assertions by the veteran that he 
injured his right ulnar nerve during an explosion while in 
combat.  In fact, the Board may presume such an injury, since 
it would be consistent with the veteran's combat.  
38 U.S.C.A. § 1154(b).  However, as a layperson, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as medical diagnosis or an attribution of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In fact, the record is negative for any competent medical 
evidence supporting the veteran's assertions that his current 
neurologic symptoms of the right upper extremity are related 
to any inservice injury or to any service-connected 
disability.  For example, there is no medical evidence of 
carpal tunnel syndrome until after the 1985 MVA.  Nor is 
there any medical evidence linking the veteran's carpal 
tunnel syndrome to the veteran's service, or a service-
connected disability.  The Board recognizes that a 1993 VA 
treatment record states that it was not possible to rule out 
that the veteran's carpal tunnel syndrome was related to or 
exacerbated by his ulnar nerve problems.  However, this 
comment is tentative at best and is not supported by any 
additional medical opinions.  

Moreover, the record even contains evidence suggesting that 
the veteran does not currently have a right ulnar nerve 
disability.  A January 1995 VA examination resulted only in a 
pertinent diagnosis of status post traumatic injury to the 
right ulnar nerve by history.  This diagnosis suggests that 
any current symptoms or findings regarding the right ulnar 
nerve present on current examination were not sufficient to 
warrant a current diagnosis.  Similarly, the report of a 
November 1999 VA examination provides only diagnoses by 
history: history of bilateral carpal tunnel syndrome and 
history of left ulnar neuropathy.  Again, the indication is 
that no sufficient symptoms or findings regarding the right 
upper extremity were present on current examination to 
warrant a current diagnosis. 

The Board has considered whether 38 U.S.C.A. § 5103 warrants 
an examination with an opinion that addresses the veteran's 
contentions.  The Board concludes that such an examination is 
not warranted under the circumstances of the claim.  First, 
several VA neurologic examinations have failed to result in 
any indication of a nexus between the veteran's claimed 
neurologic symptoms of the right upper extremity and any in-
service injury or service-connected disability.  There is 
also no competent evidence to suggest a claimed right ulnar 
nerve disability was caused or aggravated by a service-
connected disability.  Second, unlike the case with the 
veteran's left ulnar nerve, there is no evidence that the 
veteran had any symptoms pertaining to the right ulnar nerve 
during service or for many years after service.  By the 
veteran's own accounts, such symptoms did not appear until 
decades after his separation from service.  Third, he has 
been examined in recent years and that evidence indicates 
that there is no current disability.  Finally, it is 
significant that on more than one occasion the veteran has 
refused additional neurologic testing, which would determine 
the nature of any relevant neurologic disability of the right 
upper extremity.  The Board points out that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a right ulnar nerve 
disability, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left eye disability 

Based on a thorough review of the record, the Board finds 
that, while the veteran clearly sustained injuries in 1944 
from an explosion during combat, there is no objective 
evidence of a medical nexus between any current left eye 
disability, to include blindness, and the 1944 injury.  The 
Board further notes that, while the veteran may have 
sustained a left eye injury during service, there is no 
objective evidence that the veteran had any residuals of an 
left eye injury or an eye disease, to include blindness, 
until many years after service.  

The Board recognizes the assertions by the veteran that he 
injured his left eye during an explosion while in combat.  In 
fact, the Board may presume such an injury, since it would be 
consistent with the veteran's combat.  38 U.S.C.A. § 1154(b).  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as medical 
diagnosis or an attribution of causation.  Espiritu, supra.  
The Board also notes that during an October 1988 VA 
examination, the veteran said that he had sustained a 
ruptured vessel in the left eye in 1963.  This inconsistency 
constitutes another reason why the veteran's own testimony 
lacks probative weight.

The Board recognizes that an October 1996 statement by a VA 
Chief Resident in Ophthalmology provides that the veteran had 
a history of permanent loss of acuity in the left eye 
secondary to a W.W.II bomb explosion.  However, this opinion 
is predicated upon a history related by the veteran.  The 
examiner points to no medical findings in the record to 
support his statement.  Thus it can be no better than the 
facts alleged by the veteran and it is not probative or 
material to the etiology of the left eye blindness.  See 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  Because it lacks a rational tied to history 
and findings, the Board finds this opinion is entitled to 
limited probative weight.  The ophthalmologist fails to set 
forth an explanation for his ultimate conclusion that 
demonstrates more than a purely speculative basis for linking 
the veteran's inservice injury to the development of his left 
eye blindness.

On the other hand, a March 1997 VA examination report 
included a review of the veteran's claims file, including the 
October 1996 opinion from the VA ophthalmologist.  The 
examiner stated that in his opinion the veteran's left eye 
blindness was most likely due to an old central retinal vein 
occlusion, either a complete occlusion or venous stasis 
retinopathy.  The examiner stated that he believed there was 
less than a 50/50 chance that a trauma caused the problem.  
The examiner set forth reasons for his conclusion.  

The Board finds that the March 1997 VA examination report and 
medical opinion constitute highly probative evidence against 
the veteran's claim.  The report states that the veteran's 
medical records were reviewed, and in fact it refers to 
findings in his charts.  Moreover, the opinion includes a 
detailed explanation with references to specific facts in the 
medical record.

The Board notes that it may place greater weight on one 
medical professional's opinion over another's, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, it 
is the Board's responsibility to make such determinations.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left eye disability, to 
include blindness, the benefit of the doubt doctrine is not 
for application and the claim must be denied.  See generally 
Gilbert, supra; Ortiz, supra.

In making the above determinations regarding the veteran's 
claims for service connection, the Board was cognizant of the 
fact that the evidence on file shows that he served in combat 
during his period of active duty.  As stated above, the 
provisions of 38 U.S.C.A. § 1154(b) provide that in the case 
of any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the Board did not 
deny the veteran's service connection claims based on what 
occurred or did not occur during service.  Rather, the Board 
found that there was no competent medical evidence which 
related the veteran's claimed current disabilities to the 
explosion during combat.  The provisions of 38 U.S.C.A. § 
1154(b) do not negate the requirement of competent evidence 
of a nexus between a current disability and service.  See 
Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (holding that, 
absent medical-nexus evidence, there was "no reasonable 
possibility that consideration of § 1154(b) by the Board 
could change the outcome of the case on the merits"); Brock 
v. Brown, 10 Vet. App. 155, 162 ("reduced evidentiary burden 
provided for combat veterans by 38 U.S.C. § 1154(b) relate[s] 
only to the question of service incurrence, 'that is, what 
happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required'" (quoting Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) ("[s]ection 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition 
in service to the current condition").

IV.  1151 claim.

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's assertion that 1991 VA neurologic testing and 
treatment resulted in additional disability of the right 
ulnar nerve.  

The Board recognizes the assertions by the veteran that the 
1991 VA neurologic testing and treatment resulted in 
additional symptoms and disability of the right ulnar nerve.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as medical 
diagnosis or an attribution of causation.  Espiritu, supra.

In fact, the competent medical evidence of record does not 
support the veteran's assertions.  The Board notes that 
detailed neurologic testing was performed after the VA 
treatment in question, for example in March 1993 and November 
1999.  However, meaningful comparison of these results is 
difficult, as little detailed neurologic testing of the 
veteran's right ulnar nerve was performed prior to the VA 
treatment in question.  Nevertheless, even assuming that 
there were indications of increased right ulnar nerve 
symptoms shortly after the 1991 VA treatment and testing, the 
Board finds it probative that the more recent VA neurologic 
testing was negative for any diagnoses pertaining to the 
right ulnar nerve.  As noted above, a January 1995 VA 
examination resulted only in a pertinent diagnosis of status 
post traumatic injury to the right ulnar nerve by history and 
the report of a November 1999 VA examination provides only 
diagnoses by history(emphasis added).  These diagnoses 
suggest that no symptoms or findings regarding the right 
ulnar nerve were present on current examinations.  

V.  Increased evaluation claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  According to the 
Rating Schedule, mild incomplete paralysis of the major or 
minor ulnar nerve  warrants a 10 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.

In reviewing the record, the Board notes that the report of 
the November 1999 VA peripheral nerves examination provides 
diagnoses of history of bilateral carpal tunnel syndrome, and 
history of left ulnar neuropathy.  The examiner stated that 
the major question was whether there was any current evidence 
of left ulnar neuropathy, was there ever a left ulnar 
neuropathy, and how did it contribute to the veteran's 
disability.  The examiner concluded that all subjective 
findings pointed to severe left median nerve involvement and 
not to current left ulnar nerve involvement.  The examiner 
noted that at this point he was unable to find any evidence 
that the veteran's left ulnar nerve was contributing at all 
to his disability.  The examiner currently did not find any 
significant contribution of the ulnar nerve to the veteran's 
currents symptoms.  The examiner stated that he felt that 
whatever disability the veteran's has was due to damage to 
both median nerves.  

The Board finds the November 1999 VA opinion to be very 
probative as to whether  the veteran's service-connected 
traumatic torsion of the left ulnar nerve is currently 
symptomatic or productive of any functional impairment.  The 
examiner fully sets forth the reasoning behind the opinion.  
The opinion is based on a review of the veteran's claims 
file, as well as examinations.  Guerrieri, supra.  Applying 
Diagnostic Code 8566 to the facts described in this 
examination report, one would have to conclude that the 
veteran's service-connected traumatic torsion of the left 
ulnar nerve does not warrant a compensable evaluation.  See 
38 C.F.R. § 4.31 (2001).  

However, in reviewing the antecedent medical evidence, the 
Board finds some support for a finding of symptomatic left 
ulnar neuropathy.  For example, such was suggested upon 
examinations in March 1985 and October 1988 (decreased 
sensation along the lateral aspect of the left upper 
extremity, to include the volar aspect of the forearm and the 
ulnar aspect of the hand).  Subsequent examiners indicated 
that without further EMG/nerve conduction testing that it was 
difficult to determine if any of the veteran's neurological 
complaints in the left forearm and hand were due to ulnar 
neuropathy versus carpal tunnel syndrome, cervical spine 
disease, or a post-service motor vehicle accident.  It is 
apparent that, while the veteran refused further EMG/nerve 
conduction testing, he did so because such studies increased 
his symptoms.  

It is the Board's judgment that, while there is highly 
probative evidence that the veteran's left upper extremity 
neurological symptoms are due to nonservice-connected disease 
or disability, the evidence is in relative equipoise as to 
whether the veteran's service-connected left ulnar neuropathy 
is symptomatic consistent with mild incomplete paralysis.  
Under these circumstances, the criteria for a 10 percent 
rating, but no more than 10 percent, for traumatic torsion of 
the left ulnar nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8516 (2001).



ORDER

Entitlement to service connection for right ulnar neuropathy, 
to include as secondary to a service-connected disability, is 
denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the right ulnar nerve, claimed to be the result 
of VA medical treatment, is denied.

Entitlement to service connection for a left eye disability, 
to include blindness, is denied.

Entitlement to an effective date prior to January 22, 1997, 
for a grant of service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to an effective date prior to January 22, 1997, 
for a grant of service connection for degenerative disc 
disease of the cervical spine is denied.

Entitlement to an effective date prior to June 6, 1990, for a 
grant of service connection for duodenal ulcer is denied.

The September 1994 rating decision, that assigned a November 
4, 1987 effective date for the veteran's total evaluation for 
PTSD, did not involve CUE.

Entitlement to a 10 percent rating for traumatic torsion of 
the left ulnar nerve is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

